Exhibit 10.3

AUTODESK, INC.

2000 DIRECTORS’ OPTION PLAN1

1. Purposes of the Plan. The purposes of this Directors’ Option Plan are to
attract and retain highly skilled individuals as Directors of the Company, to
provide additional incentive to the Outside Directors of the Company to serve as
Directors, and to encourage their continued service on the Board.

All options granted hereunder shall be “non-statutory stock options.”

2. Definitions. As used herein, the following definitions shall apply:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(c) “Common Stock” means the Common Stock of the Company, par value $0.01 per
share.

(d) “Company” means Autodesk, Inc., a Delaware corporation, or any successor
thereto.

(e) “Director” means a member of the Board.

(f) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
Director’s fee or consulting fee by the Company shall not be sufficient in and
of itself to constitute “employment” by the Company unless the Director and the
Company agree that, as a result of payment of such fees in connection with
services rendered, such Director should not be considered an Outside Director.

(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

(h) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or national
market system, including without limitation the Nasdaq National Market, the Fair
Market Value of a Share of Common Stock shall be the closing sale price for such
stock (or the closing bid, if no sales were reported), as quoted on such system
or exchange (or, if more than one, on the exchange with the greatest volume of
trading in the Company’s Common Stock) on the day of determination, as reported
in The Wall Street Journal or such other source as the Board deems reliable;

(ii) If the Common Stock is quoted on Nasdaq (but not on the National Market) or
regularly quoted by a recognized securities dealer, but selling prices are not
reported, the Fair Market Value of a Share of Common Stock shall be the mean
between the high and low asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable, or;

 

1

As amended by the Board of Directors on March 13, 2008 and approved by the
stockholders on         , 2008.

 

1



--------------------------------------------------------------------------------

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.

(i) “Option” means an option to purchase Common Stock granted pursuant to the
Plan.

(j) “Optioned Stock” means the Common Stock subject to an Option.

(k) “Outside Director” means a Director who is not an Employee.

(l) “Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.

(m) “Participant” means the holder of an outstanding Option or Restricted Stock
Award granted under the Plan.

(n) “Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture.

(o) “Plan” means this 2000 Directors’ Option Plan, as set forth in this
instrument and as hereafter amended from time to time.

(p) “Qualified Retirement” means a retirement from the Board after the retiring
Director either (i) has attained 62 years of age and has served on the Board for
at least five (5) years, or (ii) has served on the Board for at least ten
(10) years.

(q) “Restricted Stock” means an award granted to an Outside Director in
accordance with Section 4(c) of this Plan.

(r) “Restricted Stock Award” means the Company’s grant of Restricted Stock
pursuant to Section 4(c) of the Plan.

(s) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 of the Plan.

(t) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares which may be issued under the Plan
is 3,300,2842 Shares (the “Pool”) of Common Stock. The Shares may be authorized,
but unissued, or reacquired Common Stock. Effective as of September 2, 2005, the
number of Shares that may be issued hereunder after such date as Restricted
Stock shall not exceed 124,300 Shares.

If an Option expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated). If
Shares are forfeited to the Company pursuant to a Restricted Stock agreement,
such Shares shall be returned to the Plan and shall become available for
reissuance under the Plan, unless the Plan shall have been terminated. However,
such Shares shall not return to the Plan if the persons to whom they were
originally issued receive the benefits of ownership of such Shares (other than
voting), as such concept is interpreted from time to time by the Securities and
Exchange Commission in the context of Rule 16b-3. Shares used to pay the
exercise price of an Option or to satisfy tax withholding obligations shall not
become available for future grant or sale under the Plan.

 

2 As amended by the Board of Directors on March 13, 2008. If not approved by the
Company’s stockholders on June 12, 2008, this number will remain as 2,700,284.

 

2



--------------------------------------------------------------------------------

4. Administration of and Grants under the Plan.

(a) Administration. Except as otherwise required herein, the Plan shall be
administered by the Board. All grants of Options and Restricted Stock to Outside
Directors under this Plan shall be automatic and nondiscretionary and shall be
made strictly in accordance with the following provisions:

(b) Option Grants.

(i) No person shall have any discretion to select which Outside Directors shall
be granted Options or to determine the number of Shares to be covered by Options
granted to Outside Directors.

(ii) Each Outside Director who joins the Board on or after March 16, 2000 shall
be automatically granted an Option to purchase 50,000 Shares (the “Initial
Option”) upon the date of the first meeting of the Board at which such person
first serves as a Director (which shall be (i) in the case of a Director elected
by the stockholders of the Company, the first meeting of the Board after the
meeting of stockholders at which such Director was elected or (ii) in the case
of a Director appointed by the Board to fill a vacancy, the meeting of the Board
at which such Director is appointed); provided, however, that no Option shall
become exercisable under the Plan until stockholder approval of the Plan has
been obtained in accordance with Section 17 hereof.

(iii) On the date of each annual stockholder meeting (an “Annual Meeting”)
during the term of this Plan, each Outside Director shall automatically receive
an additional Option to purchase 20,000 Shares (the “Annual Option”), provided
that (1) the Annual Option shall be granted only to an Outside Director who has
served on the Board for at least six full months prior to the date of grant and
(2) the grant of an Annual Option shall be subject to the person’s continued
service as an Outside Director.

(iv) The terms of each Option granted hereunder shall be as follows:

(1) Each Option shall terminate, if not previously exercised or otherwise
terminated, on a date six (6) years after the date of grant.

(2) Each Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in Section 8 hereof.

(3) The exercise price per Share of each Option shall be 100% of the Fair Market
Value per Share on the date of grant of the Option.

(4) Each Initial Option shall become exercisable in installments cumulatively as
34%, 33% and 33%, respectively, of the Optioned Stock, on each of the three
(3) succeeding years on the anniversary of such Option’s date of grant, for a
total vesting period of approximately three (3) years, provided that the
Director continues to serve on the Board on such dates.

(5) Each Annual Option shall become fully exercisable on the date of the
Company’s next Annual Meeting for a total vesting period of approximately one
(1) year, provided that the Director continues to serve on the Board on such
date.

(v) In the event that any Option granted under the Plan would cause the number
of Shares subject to outstanding Options plus the number of Shares previously
purchased upon exercise of Options and the number of Shares issued pursuant to
Restricted Stock Awards to exceed the Pool, then each such automatic grant shall
be for that number of Shares determined by dividing the total number of Shares
remaining available for grant by the number of Outside Directors on the
automatic grant date. No further grants shall be made until such time, if any,
as additional Shares become available for grant under the Plan through action of
the stockholders to increase the number of Shares which may be issued under the
Plan or through cancellation or expiration of Options previously granted
hereunder.

 

3



--------------------------------------------------------------------------------

(c) Restricted Stock Awards.

(i) No person shall have any discretion to select which Outside Directors shall
receive Restricted Stock Awards or to determine the number of Shares to be
covered by Restricted Stock awarded to Outside Directors; provided, however,
that nothing in this Plan shall be construed to prevent an Outside Director from
irrevocably declining to receive a Restricted Stock Award under this Plan.

(ii) On the date of each Annual Meeting during the term of this Plan, each
Outside Director shall automatically receive a Restricted Stock Award for that
number of Shares determined by dividing (1) the product of (a) fifty percent
(50%) of the cash value of his or her annual retainer as a Director multiplied
by (b) 1.2, by (2) the Fair Market Value of a Share on that date, rounded to the
nearest whole Share, provided that on the date of grant of any such Restricted
Stock Award such person is an Outside Director; and provided further that
sufficient Shares are available under the Plan for the grant of such Restricted
Stock Award.

(iii) On or before December 31 of the calendar year prior to each Annual Meeting
during the term of this Plan, each Outside Director may make an election (the
“Election”) to receive any or all of the remaining cash balance of his or her
annual retainer that will be earned for services performed as a Director in
calendar years after the calendar year in which the election is made in the form
of a Restricted Stock Award. The Election must be in writing and delivered to
the Secretary of the Company on or prior to December 31 of the calendar year
prior to such Annual Meeting. Any Election made by an Outside Director pursuant
to this subsection 4(c)(iii) shall be irrevocable and shall comply with
Section 409A of the Code to the extent applicable unless otherwise determined by
the Board. Effective as of the Annual Meeting, the Outside Director shall
receive a Restricted Stock Award for that number of Shares determined by
dividing (1) the product of (a) the amount of his or her annual retainer as a
Director covered by the Election, multiplied by (b) 1.2, by (2) the Fair Market
Value of a Share on that date, rounded to the nearest whole Share, provided that
on the date of grant of any such Restricted Stock Award such person is an
Outside Director; and provided further that sufficient Shares are available
under the Plan for the grant of such Restricted Stock Award.

(iv) The terms of a Restricted Stock Award granted hereunder shall be as
follows:

(1) the purchase price shall be $.01 per Share (the par value of the Company’s
Common Stock) and shall be deemed paid by services rendered by the Director
(except as otherwise determined by the Board and set forth in the applicable
Restricted Stock agreement); and

(2) Subject to Sections 9(d) and 11(c), Restricted Stock shall vest on the date
of the following year’s Annual Meeting of Stockholders of the Company, provided
that the Participant is an Outside Director on such date.

(d) Powers of the Board. Subject to the provisions and restrictions of the Plan,
the Board shall have the authority, in its discretion: (i) to determine, upon
review of relevant information and in accordance with Section 2(h) of the Plan,
the Fair Market Value of the Common Stock; (ii) to construe and interpret the
terms of the Plan and Options and Restricted Stock Awards granted hereunder;
(iii) to prescribe, amend and rescind rules and regulations relating to the
Plan; (iv) to approve forms of agreement for use under the Plan; (v) to
authorize any person to execute on behalf of the Company any instrument required
to effectuate the grant of an Option or Restricted Stock Award previously
granted hereunder; (vi) to modify or amend each Option or Restricted Stock Award
(not inconsistent with the terms of the Plan), including the discretionary
authority to extend the post-termination exercisability period of Options; and
(vii) to make all other determinations deemed necessary or advisable for the
administration of the Plan.

(e) Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Participants and
any other holders of Options or Restricted Stock Awards and shall be given the
maximum deference permitted by law.

 

4



--------------------------------------------------------------------------------

5. Eligibility. Options and Restricted Stock Awards may be granted only to
Outside Directors. All Options shall be automatically granted in accordance with
the terms set forth in Section 4(b) and all Restricted Stock Awards shall be
automatically granted in accordance with the terms set forth in Section 4(c).

The Plan shall not confer upon any Participant any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
shall it interfere in any way with any rights which the Director or the Company
may have to terminate his or her directorship at any time.

6. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company as
described in Section 17 of the Plan. It shall continue in effect for a term of
ten (10) years unless sooner terminated under Section 12 of the Plan.

7. Option Exercise Price and Consideration.

(a) Exercise Price. The per Share exercise price for Optioned Stock shall be
100% of the Fair Market Value per Share on the date of grant of the Option.

(b) Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option may consist of (i) cash, (ii) check,
(iii) other Shares which, in the case of Shares acquired upon exercise of an
Option, either have been owned by the Participant for more than six (6) months
on the date of surrender or were not acquired, directly or indirectly, from the
Company, and have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which said Option shall be
exercised, (iv) any combination of the foregoing methods; or (vi) such other
consideration and method of payment for the issuance of Shares to the extent
permitted by applicable law; provided however, that in no case will loans be
permitted as consideration for exercising an Option hereunder.

(c) No Repricing. The per Share exercise price for Optioned Stock may not be
reduced without the consent of the Company’s stockholders. This shall include,
without limitation, a repricing of the Optioned Stock as well as an Option
exchange program whereby the Participant agrees to cancel an existing Option in
exchange for an Option, a Restricted Stock Award, cash, or a combination
thereof.

8. Exercise of Option.

(a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable at such times as are set forth in Section 4(b)
hereof.

An Option may not be exercised for a fraction of a Share.

An Option shall be deemed to be exercised when the Company receives: (i) written
or electronic notice of such exercise (in accordance with the Option agreement)
from the person entitled to exercise the Option and (ii) full payment for the
Shares with respect to which the Option is exercised. Full payment may consist
of any consideration and method of payment allowable under Section 7(b) of the
Plan. Until the issuance (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. A share certificate for the number
of Shares so acquired shall be issued to the Participant as soon as practicable
after exercise of the Option. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the stock certificate is
issued, except as provided in Section 11 of the Plan.

Except as otherwise provided in Section 3, exercise of an Option in any manner
shall result in a decrease in the number of Shares which thereafter may be
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

5



--------------------------------------------------------------------------------

(b) Rule 16b-3. Options granted to Outside Directors must comply with the
applicable provisions of Rule 16b-3 promulgated under the Exchange Act or any
successor thereto and shall contain such additional conditions or restrictions
as may be required thereunder to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.

(c) Termination of Status as a Director. If an Outside Director ceases to serve
as a Director, he may, but only within seven (7) months after the date he ceases
to be a Director of the Company, exercise his Option to the extent that he was
entitled to exercise it at the date of such termination; provided, however, that
if an Outside Director ceases to serve as a Director upon a Qualified
Retirement, then he may, but only within three (3) years after the date he
ceases to be a Director of the Company, exercise his Option to the extent he was
entitled to exercise it at the date of such Qualified Retirement.
Notwithstanding the foregoing, in no event may the Option be exercised after its
term has expired. To the extent that the Director was not entitled to exercise
an Option at the date of such termination, or if he does not exercise such
Option (which he was entitled to exercise) within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

(d) Disability of Participant. Notwithstanding the provisions of Section 8(c)
above, in the event a Participant is unable to continue his service as a
Director as a result of his total and permanent disability (as defined in
Section 22(e)(3) of the Code), he may, but only within twelve (12) months from
the date of termination, exercise his Option to the extent he was entitled to
exercise it at the date of such termination. Notwithstanding the foregoing, in
no event may the Option be exercised after its term has expired. To the extent
that he was not entitled to exercise the Option at the date of termination, or
if he does not exercise such Option (which he was entitled to exercise) within
the time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

(e) Death of Participant. In the event of the death of a Participant during the
term of an Option, the Option shall become fully exercisable, including as to
Shares for which it would not otherwise be exercisable and may be exercised, at
any time within twelve (12) months following the date of death, by the
Participant’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance. Notwithstanding the foregoing, in no event may
the Option be exercised after its term has expired. To the extent the Option is
not exercised within the time specified herein, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

9. Restricted Stock.

(a) Restricted Stock Agreement. Following the grant of a Restricted Stock Award
in accordance with Section 4(c), the Board shall provide the Participant with a
Restricted Stock agreement, in such form as the Board shall approve, specifying
the number of Shares granted, the Period of Restriction, and such other terms,
conditions and restrictions relating to the Restricted Stock Award. Unless the
Board determines otherwise, Shares of Restricted Stock shall be held by the
Company as escrow agent until the restrictions on such Shares have lapsed.

(b) Rights as a Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing Restricted Stock, no right to vote
or to receive dividends or any other rights as a stockholder shall exist with
respect to Shares of Restricted Stock. A share certificate for the number of
Shares of Restricted Stock granted shall be issued to the Participant as soon as
practicable after the date of grant of the Restricted Stock Award. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the stock certificate is issued, except as provided in Section 11 of
the Plan.

(c) Removal of Restrictions. Shares of Restricted Stock covered by each
Restricted Stock Award made under the Plan shall be released from escrow as soon
as practicable after the last day of the Period of Restriction. The Board, in
its discretion, may accelerate the time at which any restrictions shall lapse or
be removed. After the

 

6



--------------------------------------------------------------------------------

restrictions have lapsed, the Participant shall be entitled to have any legends
removed from his or her Share certificate, and the Shares shall be freely
transferable by the Participant. The Board (in its discretion) may establish
procedures regarding the release of Shares from escrow and the removal of
legends, as necessary or appropriate to minimize administrative burdens on the
Company.

(d) Termination of Status as a Director. In the event a Participant ceases to be
a Director prior to vesting (other than by reason of the Participant’s death),
any unvested Shares of Restricted Stock shall be forfeited by the Participant
without any consideration therefor.

(e) Death. In the event a Participant ceases to be a Director by reason of the
Participant’s death, the Participant’s Restricted Stock shall become fully
vested as of the date of death.

(f) Shares Available Under the Plan. Except as otherwise provided in Section 3
hereof, the grant of a Restricted Stock Award as provided hereunder shall result
in a decrease in the number of Shares that thereafter shall be available under
the Plan, by the number of Shares of Restricted Stock subject thereto. On the
date set forth in the Restricted Stock agreement, the Restricted Stock for which
restrictions have not lapsed shall revert to the Company and again shall become
available for grant under the Plan.

(g) Rule 16b-3. Restricted Stock Awards to Outside Directors must comply with
the applicable provisions of Rule 16b-3 of the Exchange Act and shall contain
such additional conditions or restrictions as may be required thereunder to
qualify Plan transactions, and other transactions by Outside Directors that
could be matched with Plan transactions, for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.

10. Non-Transferability of Options and Restricted Stock Awards. Unless otherwise
determined by the Board, Options and Restricted Stock Awards may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution. Options may be
exercised, during the lifetime of the Participant, only by the Participant. If
the Board makes an Option or Restricted Stock Award transferable, such award
shall contain such additional terms and conditions as the Board deems
appropriate; provided, however, that such award shall in no event be
transferable for value. Notwithstanding the foregoing, a Participant may, if the
Board (in its discretion) so permits, transfer an Option or Restricted Stock
Award granted on or after March 13, 2008 to an individual or entity other than
the Company. Any such transfer shall be made in accordance with such procedures
as the Board may specify from time to time.

11. Adjustments Upon Changes in Capitalization, Dissolution, Merger, Asset Sale
or Change of Control.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Option and Restricted Stock Award, the number of Shares which have been
authorized for issuance under the Plan but as to which no Options or Restricted
Stock Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Option or forfeiture of Restricted Stock, as
well as the price per Share covered by each such outstanding Option, as
applicable, shall be proportionately adjusted for any increase or decrease in
the number of issued Shares resulting from a stock split, spin off, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Option or Restricted Stock Award.

(b) Dissolution or Liquidation. In the event of a proposed dissolution or
liquidation of the Company, Options and Restricted Stock (other than Restricted
Stock granted in accordance with Section 4(c)(iii) on or after

 

7



--------------------------------------------------------------------------------

March 13, 2008) shall become fully vested and, in the case of Options, fully
exercisable, including as to Shares as to which it would not otherwise be
exercisable. To the extent an Option remains unexercised at the time of the
dissolution or liquidation, the Option shall terminate.

(c) Merger or Asset Sale. In the event of (i) a merger of the Company with or
into another corporation, other than a merger which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or (ii) the sale of substantially all of the assets of the Company,
Restricted Stock shall fully vest and outstanding Options may be assumed or
equivalent options may be substituted by the successor corporation or a parent
or subsidiary thereof (the “Successor Corporation”). If an Option is assumed or
substituted for, the Option or equivalent option shall continue to be
exercisable as provided in Section 4 hereof for so long as the Participant
serves as a Director or a director of the Successor Corporation. Following such
assumption or substitution, if the Participant’s status as a Director or
director of the Successor Corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant, the Option or option shall
become fully exercisable, including as to Shares for which it would not
otherwise be exercisable. Thereafter, the Option or option shall remain
exercisable in accordance with Sections 8(c) through (e) above.

If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board shall notify the Participant that the
Option shall be fully exercisable for a period of thirty (30) days from the date
of such notice, and upon the expiration of such period the Option shall
terminate.

For the purposes of this Section 11(c), an Option shall be considered assumed
if, following the merger or sale of assets, the Option confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares).

12. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation shall be made which would impair the rights of any Participant
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with any applicable law or
regulation, the Company shall obtain stockholder approval of any Plan amendment
in such a manner and to such a degree as required.

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan shall not impair the rights of any Participant under Options or Restricted
Stock already granted without his or her consent and, in the absence of such
consent, such Options and Restricted Stock shall remain in full force and effect
as if this Plan had not been amended or terminated.

13. Time of Granting Options or Restricted Stock Awards. The date of grant of an
Option or Restricted Stock Award shall, for all purposes, be the date determined
in accordance with Section 4 hereof. Notice of the determination shall be given
to each Outside Director to whom an Option or Restricted Stock Award is so
granted within a reasonable time after the date of such grant.

14. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option or grant of a Restricted Stock Award unless the
exercise of such Option or grant of such Restricted Stock Award and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law,

 

8



--------------------------------------------------------------------------------

including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, state securities
laws, and the requirements of any stock exchange upon which the Shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

As a condition to the exercise of an Option or receipt of Shares under a
Restricted Stock Award, the Company may require the person exercising such
Option or receiving Shares of Restricted Stock to represent and warrant at the
time of any such exercise or receipt that the Shares are being purchased only
for investment and without any present intention to sell or distribute such
Shares, if, in the opinion of counsel for the Company, such a representation is
required by any of the aforementioned relevant provisions of law.

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

15. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

16. Agreements. Options and Restricted Stock Awards shall be evidenced by
written agreements in such form as the Board shall approve.

17. Stockholder Approval. Continuance of the Plan shall be subject to approval
by the stockholders of the Company at or prior to the first annual meeting of
stockholders held subsequent to the adoption of the Plan. Such stockholder
approval shall be obtained in the degree and manner required under applicable
state and federal law.

18. Successors. All obligations of the Company under the Plan, with respect to
Options and Restricted Stock Awards granted hereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.

19. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

20. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

21. Governing Law. The Plan and all award agreements shall be construed in
accordance with and governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

22. Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

 

9